DETAILED ACTION
This Office action is in response to amendments filed 7/26/2022. It should be noted that claims 1-4 and 6 have been amended. 

Claim Objections
Claims 1-4 and 6 are objected to because of the following informalities: 
Claim 1, lines 19-22, should be amended to read:
--a water outlet of the pump faces one side of a vehicle wheel; a of the pump penetrates downwards through the lifting platform; a filter cover is installed at a water inlet flange; [[a]] the pump .--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a pump” in line 8. This limitation is indefinite because it is unclear if this is the same as the “hydraulic pump” defined in lines 3-4. Therefore, claim 1 is indefinite
Claim 1 recites, “a drainage pump working unit” in line 12. This limitation is indefinite because it is unclear if this is the same as the “drainage working unit” defined in line 11, or if it is a separate element. Therefore, claim 1 is indefinite. It should be noted that claim 4 recites, “a drainage pump” in line 4; again, it is unclear if this is the same as one of the above elements.
Claim 1 recites the limitation “the hydraulic motor of the pump” in line 15. There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the claimed pumps “the hydraulic motor” would be comprised in. Therefore, claim 1 is indefinite.
Claim 1 recites, “a battery” in line 16. This limitation is indefinite because it is unclear if this is the same as the “a battery in a vehicle head” defined in line 4. Therefore, claim 1 is indefinite

Allowable Subject Matter
Claims 1-4 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746